Exhibit 10.90

AMENDED AND RESTATED

PROMISSORY NOTE

 

$25,000,000.00                 , 201    

FOR VALUE RECEIVED, the undersigned, COMSTOCK HOLDING COMPANIES, INC., a
Delaware corporation (the “Maker”), promises to pay to the order of COMSTOCK
GROWTH FUND, L.C., a Virginia limited liability company (the “Lender”), at 1886
Metro Center Drive, Suite 400, Reston, Virginia 20190, or at such other place as
the holder hereof may from time to time designate in writing, the lesser of the
principal sum of (i) the Capital Loan Availability advanced in accordance with
Section 8.1(a) of the amended and restated operating agreement of the Lender
dated                    , 201        , or (ii) Twenty-Five Million and No/100
Dollars ($25,000,000.00)(the “Commitment”), or such sum as may otherwise be
advanced and outstanding from time to time, with interest on the unpaid
principal balance at the rate and on the terms provided in this Note (including
all renewals, extensions or modifications hereof, this “Note”).

1. Interest. The principal balance of this Note outstanding during any calendar
month or portion thereof shall be charged at a variable rate of interest equal
to the 30 day LIBOR plus nine and three quarters percent (9.75%) per annum, but
in no event shall the interest charged hereunder be less than ten percent
(10%) per annum.

2. Payments/Maturity Date. Principal and interest payments shall be due and
payable hereunder as follows:

A. This Note shall be due and payable in monthly payments in arrears of accrued
interest only, commencing on November 30, 2014, and continuing on the same day
of each month thereafter until fully paid. In any event, all principal and
accrued interest shall be due and payable on October 16, 2017 (the “Maturity”).
If any payment comes due on a day which is a not a Business Day, such payment
shall be due on the next succeeding Business Day, together with interest
accruing during such extension.

B. The Maker may borrow up to the Commitment amount referenced in this Note and
shall be responsible for the payment of the Origination Fee to Lender, as that
term is defined in the operating agreement of the Lender. Once payments of
principal are made under this Note by Maker, Lender is not obligated to make any
re-advances hereunder.

C. Beginning on the first anniversary of the date of this Note, and continuing
on each anniversary until the Maturity Date of this Note, Maker shall make a
principal curtailment payment under this Note to Lender equal to the amount of
ten percent (10%) of the average outstanding Loan balance of this Note for the
prior year.

D. All payments of principal and/or interest hereon shall be payable in lawful
money of the United States and in immediately available funds. All payments
received hereon shall be applied, at the Lender’s option, first to accrued
interest, if any, then to principal, then to escrow items, if any, then to late
charges, if any, then to attorney fees and then to principal. All payments
hereunder shall be made without offset, demand, counterclaim, deduction,
abatement, defense, or recoupment, each of which Maker hereby waives. If any
payment received by Lender under this Note is rescinded, avoided or for any
reason returned by Lender because of any adverse claim or threatened action, the
returned payment shall remain payable as an obligation of the Maker as though
such payment had not been made.

E. Except for normal and recurring payments of principal and interest under this
Note and to effect the annual clean-up period requirement set forth above, the
Note may be pre-paid, in whole or part, provided Maker provides Lender with
10-days’ advance written notice if the maker intends to pay this Note in full.



--------------------------------------------------------------------------------

3. Late Charges. In the event that any payment of interest is not actually
received by the holder hereof within five (5) days of the date such payment is
due and payable hereunder, the Maker agrees to pay a late charge equal to four
percent (4%) of the late payment.

4. Events of Default. The failure to pay any principal or interest payment at
the times stated herein or the resignation or removal of Christopher Clemente as
the Chief Executive Officer of the Maker shall constitute an “Event of Default”
hereunder: Upon any such Event of Default, the entire principal balance hereof,
all accrued and unpaid interest thereon, and all other applicable fees, costs
and charges, if any, shall at once become due and payable at the option of the
holder of this Note. Failure to exercise this option shall not constitute a
waiver of the right to the later exercise thereof or to exercise the same in the
event of any subsequent Event of Default.

5. Default Interest. Notwithstanding the entry of any decree, order, judgment or
other judicial action under, pursuant to, in connection with, or otherwise
concerning this Note, upon the occurrence of an Event of Default of this Note
(whether by acceleration, declaration, extension or otherwise), the Maker
promises to pay to the Lender whenever demanded by the Lender interest on this
Note and all other amounts then and thereafter due and payable hereunder at a
per annum rate of interest (the “Default Rate”) equal to the lesser of (i) two
and one half percent (2.5%) per annum in excess of the interest rate set forth
in Section 1 above, or (ii) the highest rate allowable by law from the date of
such Event of Default for so long as such Event of Default continues until
payment in full of the unpaid principal balance of this Note, all accrued and
unpaid interest thereon and any and all other amounts due or payable hereunder.
Notwithstanding the foregoing, upon the occurrence of an Event of Default after
the Maturity of this Note, the Maker promises to pay to the Lender whenever
demanded by the Lender interest on this Note and all other amounts then and
thereafter due and payable hereunder at a per annum rate of interest (the
“Default Rate”) equal to the lesser of (i) five percent (5.0%) per annum in
excess of the interest rate set forth in Section 1 above, or (ii) the highest
rate allowable by law from the date of such Event of Default for so long as such
Event of Default continues until payment in full of the unpaid principal balance
of this Note, all accrued and unpaid interest thereon and any and all other
amounts due or payable hereunder.

6. Waiver of Notice. Each party liable hereon in any capacity, whether as maker,
endorser, surety, guarantor or otherwise, (i) waives presentment, demand,
protest and notice of presentment, notice of protest and notice of dishonor of
this debt and each and every other notice of any kind respecting this Note
(except as otherwise expressly provided for herein), (ii) agrees that the holder
hereof, at any time or times, without notice to it or its consent, may grant
extensions of time, without limit as to the number or the aggregate period of
such extensions, for the payment of any principal and/or interest due hereon,
and (iii) to the extent not prohibited by law, waives the benefit of any law or
rule of law intended for its advantage or protection as an obligor hereunder or
providing for its release or discharge from liability hereon, in whole or in
part, on account of any facts or circumstances other than full and complete
payment of all amounts due hereunder.

7. Waiver of Jury Trial. THE LENDER, THE MAKER AND ANY OTHER PARTY LIABLE HEREON
IN ANY CAPACITY, WHETHER AS SURETY, GUARANTOR, OR OTHERWISE, EACH WAIVES TRIAL
BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING IN RESPECT OF OR
ARISING OUT OF THE LOAN EVIDENCED HEREBY AND/OR THE CONDUCT OF THE RELATIONSHIP
BETWEEN THE LENDER, THE MAKER AND/OR ANY OTHER PARTY LIABLE HEREON IN ANY
CAPACITY, WHETHER AS SURETY, GUARANTOR, OR OTHERWISE. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY MAKER, AND MAKER HEREBY REPRESENTS THAT NO
ORAL OR WRITTEN STATEMENTS HAVE BEEN MADE BY ANY PARTY TO INDUCE THIS WAIVER OF
TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS STATED EFFECT. MAKER
FURTHER REPRESENTS THAT IT HAS BEEN REPRESENTED BY INDEPENDENT COUNSEL OF ITS
CHOICE IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF THIS WAIVER AND THAT IT
HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH SUCH COUNSEL.

8. Costs of Collection. The Maker promises to pay all third-party costs and
expenses incurred in connection with collection hereof or in the protection or
realization of any collateral now or hereafter given as security for the
repayment hereof, including reasonable attorneys’ fees, upon the occurrence of
an Event of Default in the payment of the principal of this Note or interest
hereon when due, whether at Maturity, as herein provided, or by reason of
acceleration of Maturity under the terms hereof, whether suit be brought or not.



--------------------------------------------------------------------------------

9. Lender’s Rights and Remedies. The failure of the Lender to exercise the
option for acceleration of Maturity, foreclosing, or either, following any Event
of Default as aforesaid or to exercise any other option granted to it hereunder,
in any one or more instances, or the acceptance by the Lender of partial
payments or partial performance, shall not constitute a waiver of any such Event
of Default, but such options shall remain continuously in force. Acceleration of
Maturity, once claimed hereunder by the Lender, may at its option be rescinded
by written acknowledgment to that effect but the tender and acceptance of
partial payment or partial performance alone shall not in any way affect or
rescind such acceleration of maturity. The rights, remedies and powers of the
Lender, as provided in this Note, are cumulative and concurrent, and may be
pursued singly, successively, or together against the Maker, and/or any security
given at any time to secure the payment hereof, all at the sole discretion of
the Lender.

10. Lawful Interest. Notwithstanding anything to the contrary contained herein,
the effective rate of interest on the obligation evidenced by this Note shall
not exceed the lawful maximum rate of interest permitted to be paid. Without
limiting the generality of the foregoing, in the event the interest charged
hereunder results in an effective rate of interest higher than that lawfully
permitted to be paid, then such charges shall be reduced by the sum sufficient
to result in an effective rate of interest permitted by law and any amount which
would exceed the highest lawful rate already received and held by the Lender
shall be applied to a reduction of principal and not to the payment of interest.

11. Partial Invalidity. In the event any one or more of the provisions contained
in this Note shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Note, but this Note shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein or therein.

12. Amendment. This Note may not be changed orally, but only by an agreement in
writing signed by the parties against whom enforcement of any waiver, change,
modification or discharge is sought.

13. Patriot Act Notice. To help fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person who opens an
account. For purposes of this section, account shall be understood to include
loan accounts.

14. Business Purpose. The Maker warrants and represents that the loan evidenced
hereby is being made for business or commercial purposes.

15. Governing Law. This Note shall be governed in all respects by the laws of
the Commonwealth of Virginia and shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns. The
Maker hereby consents to be sued in an appropriate court in the Commonwealth of
Virginia in any action to enforce the provisions of this Note. The Maker waives
any objection to the venue of any action filed by the holder of this Note
against the Maker in any court in the Commonwealth of Virginia and waives any
claim of forum non conveniens or for transfer of any such action to any other
court.

16. Limitation on Issuance of Debt. The Company hereby agrees not to, without
the prior written consent of the holders of a Majority of Interests of the
Lender, as that term is defined in the operating agreement of the Lender, to
issue any new corporate indebtedness of the Company unless such indebtedness
shall be expressly subordinate by its terms to the repayment of this Note;
provided however, nothing herein shall limit the Company from (i) providing its
corporate guarantee related to its normal and recurring project indebtedness, or
(ii) making payments under its existing corporate indebtedness, or making any
modifications thereto that may occur from time to time.

17. Notice. Any notice, demand or request under this Note shall be provided in
writing and shall be delivered as follows:

To Lender:             Comstock Growth Fund, L.C.

            1886 Metro Center Drive, Suite 400

            Reston, Virginia 20190

            Attn: Christopher Clemente



--------------------------------------------------------------------------------

With a copy to:   Comstock Growth Fund, L.C.

          1886 Metro Center Drive, Suite 400

          Reston, Virginia 20190

          Attn: General Counsel

To Maker:           Comstock Holding Companies, Inc.

          1886 Metro Center Drive, Suite 410

          Reston, Virginia 20190

          Attn: Joseph Squeri, CFO

With a copy to:   Comstock Holding Companies, Inc.

          1886 Metro Center Drive, Suite 410

          Reston, Virginia 20190

          Attn: Jubal Thompson

IN WITNESS WHEREOF, the undersigned has executed, sealed and delivered this Note
effective as of the day and year first written above.

 

MAKER: COMSTOCK HOLDING COMPANIES, INC., a Delaware corporation By:
                                                             (Seal) Name: Title: